OPINION — AG — ** LEASED LAND — SCHOOL LANDS ** (1) THAT SINCE THE SECTION 36 TRACT OF LAND REFERRED TO IN SAID 1911 ACT IS A PART OF THE " PREFERENCE RIGHT LANDS " MENTIONED IN SAID 1943 ACT, AND SINCE YOUR LETTER REVEALS THAT WHILE SAID TRACT SINCE 1911 HAS BEEN LEASED TO OR USED BY THE OKLAHOMA STATE REFORMATORY, IT HAS NEVER BEEN LEASED, AS REQUIRED BY SAID ACT, FOR A PERIOD OF TEN YEARS AT AN ANNUAL RENTAL OF " FIVE PERCENT OF THE APPRAISED VALUE THEREOF, " THE A.G. IS OF THE OPINION THAT AT LEASE SINCE THE EFFECTIVE DATE OF THE 1943 ACT, THE 1911 ACT HAS BEEN WITHOUT FORCE OR EFFECT. (2) ATTENTION IS CALLED TO ARTICLE VI, SECTION 32 WHICH STATES " SHALL HAVE CHARGE OF SALE, RENTAL, DISPOSAL AND MANAGING OF THE SCHOOL LANDS AND OTHER PUBLIC LANDS OF THE STATE, AND THE FUNDS AND PROCEEDS DERIVED THEREFROM, UNDER RULES AND REGULATIONS PRESCRIBED BY THE LEGISLATURE ". (3) WE BELIEVE THE LEGISLATURE INTENDED, BY THE WORDS " AN ANNUAL RENTAL EQUAL " TO THREE PERCENT OF THE FAIR CASH MARKET VALUE OF THE LAND AUTHORIZED TO BE LEASED BY THE 1943 ACT, TO REQUIRE THE COMMISSIONERS OF THE LAND OFFICE TO OBTAIN, IF POSSIBLE, AN ANNUAL RENTAL " EQUAL " TO SAID THREE PERCENT BUT THAT THE LEGISLATURE DID NOT INTEND BY SAID WORDS TO PROHIBIT SAID COMMISSIONERS FROM LEASING SAID LAND (A) FOR A LESSER ANNUAL RENTAL IF THEY FOUND, AFTER DUE INVESTIGATION AND ENDEAVOR, THEY WERE UNABLE TO LEASE THE SAME FOR AN ANNUAL RENTAL EQUAL TO THREE PERCENT, (B) FOR AN ANNUAL RENTAL SUBSTANTIALLY GREATER THAN THREE PERCENT IF THERE WERE ABLE TO SECURE SUCH A RENTAL AND AT THE SAME TIME PRESERVE THE TRUST ESTATE. CITE: 64 O.S. 861 [64-861], 64 O.S. 86.1 [64-86.1] (FRED HANSEN)